If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  May 14, 2020
              Plaintiff-Appellee,

v                                                                 No. 334806
                                                                  Macomb Circuit Court
DIONTE DESHAUN CLINGMAN,                                          LC No. 2016-000099-FC

              Defendant-Appellant.


                                        ON REMAND


Before: BOONSTRA, P.J., and BECKERING and RONAYNE KRAUSE, JJ.

BOONSTRA, J. (concurring).

       I concur in the result only.



                                                           /s/ Mark T. Boonstra




                                              -1-